Case 18-00635        Doc 39     Filed 11/20/18     Entered 11/20/18 12:55:06          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-00635
         John F Szatko
         Tereasa A Szatko
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/09/2018.

         2) The plan was confirmed on 05/04/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/12/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $44,150.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-00635       Doc 39     Filed 11/20/18    Entered 11/20/18 12:55:06                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $5,716.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $5,716.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $325.83
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,325.83

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 BANK OF AMERICA               Unsecured      4,584.00       4,584.62         4,584.62           0.00       0.00
 BECKET & LEE LLP              Unsecured      5,744.00       5,744.67         5,744.67           0.00       0.00
 FIFTH THIRD BANK              Secured             0.00          0.00             0.00           0.00       0.00
 FIFTH THIRD BANK              Secured        1,873.81       1,873.81         1,873.81      1,390.17        0.00
 INTERNAL REVENUE SERVICE      Unsecured            NA         230.87           230.87           0.00       0.00
 INTERNAL REVENUE SERVICE      Priority       8,599.70       8,599.70         8,599.70           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,451.00       1,487.57         1,487.57           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,596.00       1,632.61         1,632.61           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,969.00       1,969.21         1,969.21           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      2,257.00       2,257.75         2,257.75           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured           0.00      6,475.36         6,475.36           0.00       0.00
 AMITA HEALTHCARE              Unsecured         341.00           NA               NA            0.00       0.00
 ATT WIRELINE                  Unsecured          80.00           NA               NA            0.00       0.00
 SUBURBAN SURGICAL CARE        Unsecured          19.00           NA               NA            0.00       0.00
 UNIVERSITY HEAD AND NECK ASSO Unsecured          11.00           NA               NA            0.00       0.00
 CBNA                          Unsecured      5,084.00            NA               NA            0.00       0.00
 CHASE                         Unsecured      5,363.00            NA               NA            0.00       0.00
 COMCAST                       Unsecured         237.00           NA               NA            0.00       0.00
 ELK GROVE RADIOLOGY           Unsecured          86.00           NA               NA            0.00       0.00
 HOME MEDICAL EXPRESS          Unsecured         169.00           NA               NA            0.00       0.00
 RUSH UNIVERSITY MEDICAL CENTE Unsecured          70.00           NA               NA            0.00       0.00
 CBNA                          Unsecured      2,193.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-00635        Doc 39      Filed 11/20/18     Entered 11/20/18 12:55:06              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $1,873.81          $1,390.17              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $1,873.81          $1,390.17              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $8,599.70                $0.00            $0.00
 TOTAL PRIORITY:                                          $8,599.70                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,382.66                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $4,325.83
         Disbursements to Creditors                             $1,390.17

 TOTAL DISBURSEMENTS :                                                                       $5,716.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
